Citation Nr: 1142627	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  06-16 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, manifested by depression and anxiety. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel





INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

By way of history, the Board notes that the Veteran served her duty as a man, under the name [redacted].  The Veteran is a male to female transsexual who transitioned in 1999. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the claims of entitlement to service connection for PTSD, depression, and general anxiety.

In May 2009, the Board adjudicated the Veteran's claims on appeal.  The Veteran appealed the issues to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In an April 2011 decision, the Court set aside the May 2009 Board decision and remanded the issues to the Board for readjudication consistent with the April 2011 decision.

Broadly construing the Veteran's contentions as having a psychiatric disorder related to service, and given the findings of record, the Board has recharacterized the Veteran's claims as above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran reported her stressors as follows: running over a man's leg while in service, being injured in a motor crash resulting in hospitalization and being sexually assaulted.  The Veteran has been diagnosed as having PTSD related to military sexual trauma (MST).  

Because the Veteran's claimed stressors include allegations of a personal assault, development must be in accordance with that required for such.  See Patton v. West, 12 Vet. App. 272 (1999).  

Although a VA psychologist attributed the Veteran's diagnosed PTSD to MST, the evidence of record does not show that the Veteran's claimed personal assaults has been confirmed or that attempts at verification have been made.  VA will not deny a PTSD claim that is based on an inservice personal assault without first advising the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f).  In addition, the RO should verify that the Veteran's complete service personnel file is associated with the record.  Thus additional due process compliance is needed.

The record contains a letter from the Veteran's treating physician stating that the Veteran suffered from significant familial depression, having two siblings who committed suicide.  It was also noted that the Veteran had a significant history of psychological trauma in the military that included crushing a soldier's leg, a near-death experience in an auto accident, and several reported episodes of sexual abuse.  The physician stated that the Veteran's effeminate mannerisms and feminine looks would certainly make her a target as a male in the military.  

The record also shows that during the April 2005 VA examination, the Veteran stated that her mental health difficulties began at the age of 11 due to a litany of personal losses, including several family members and the suicides of her elder brother and sister.  She also had interpersonal difficulties, symptoms of depression, gender identity confusion, and dysphoria throughout her life.  The Veteran reported that during service she caused the leg of a fellow soldier to be crushed while operating a mechanical turret.  She was also involved in a motor vehicle accident during service in which she fell asleep while driving and woke up when the car bounced off a bridge rail.  Lastly, between September 1968 and spring of 1969, she was attacked by a fellow soldier and felt forced to engage in oral sex with him.  The examiner stated that the Veteran's primary mental health condition appears to be the diagnosis of personality disorder, and that her depression and anxiety disorder are secondary to her personality disorder.  The examiner stated that she did not appear to have been involved in a traumatic event sufficient to cause symptoms of PTSD, nor did she endorse symptoms of PTSD.  During VA treatment in 2006, the Veteran was diagnosed as having depression and PTSD due to MST.  In August 2006, the treating VA psychologist stated that an incident on a bus triggered memories and feelings related to her MST and during treatment in November 2006, the Veteran described the MST.  

Although the Veteran was diagnosed as having PTSD during psychiatric assessments and treatment, the only formal psychiatric evaluation of record, which was the April 2005 VA examination, stated that that the Veteran did not appear to have been involved in a traumatic event sufficient to cause symptoms of PTSD, nor did she endorse symptoms of PTSD.  In addition, the etiology of the Veteran's depression is unclear as significant familial depression, childhood psychiatric difficulties, and inservice events have been discussed.  Therefore, the Board finds that an examination is necessary in this case to properly assess the Veteran's psychiatric condition and a medical opinion is necessary to determine if any acquired psychiatric disorder is related to or aggravated by service, including any confirmed stressor and addressing any pre-existing disorder.  See 38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete service personnel and medical records from the National Personnel Records Center (NPRC) or other pertinent sources.  Copies of any entry examination should be specifically requested; the report is not included in the treatment records already associated with the claims file.  All efforts to obtain these records should be fully documented, and the NPRC and any other source contacted must provide a negative response if records are not available.  The Veteran must be notified of the outcome of any search.

2.  Ask the Veteran to identify potential alternative sources for supporting evidence of her alleged personal assaults in accordance to the M21-1MR Manual.  See also 38 C.F.R. § 3.304(f).  In particular, the Veteran should provide as much detailed information as possible including the dates, places, names of people present, and detailed descriptions of events.  The Veteran should be asked to provide any additional information possible regarding personal assaults and to identify alternative sources for supporting evidence of such reports.

The Veteran is advised that this information is necessary to obtain supportive evidence of the stressful events and that she must be as specific as possible because without such details an adequate search for verifying information cannot be conducted.

3.  Following the completion of the foregoing, request any supporting evidence from alternative sources identified by the Veteran and any additional alternative sources deemed appropriate, to include inquiry of the Joint Services Records Research Center (JSRRC), if the Veteran has provided sufficiently detailed information to make such a request feasible.  If no inquiry of JSRRC is warranted, such should be noted in a memorandum to the file.

4.  Following the above, make a specific determination, based upon the complete record, with respect to whether the Veteran was exposed to a stressor(s) in service, and if so, what was the nature of the specific stressor(s).  In rendering this determination, attention is directed to the law cited in the discussion above.  If official service records or alternative records discussed in the VA Adjudication Policy and Procedures Manual M21-1MR IV.ii.1.D corroborate the Veteran's allegations of stressors occurring, specify that information.  If needed the Veteran's credibility should be addressed. 

Also, indicate whether any behavioral changes that occurred at or close in time to the alleged stressor incidents could possibly indicate the occurrence of one or more of the alleged in-service stressors and if so should decide whether this evidence needs the interpretation by a clinician.  See VA Adjudication Policy and Procedures Manual M21-1MR IV.ii.1.D.17. 

If it is determined that the record establishes the existence of a stressor or stressors, specify what stressor(s) was established by the record.  In reaching this determination, address any credibility questions raised by the record.

5.  Schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining whether any currently diagnosed psychiatric disorder is etiologically related to her period service.  The claims folder must be reviewed in conjunction with the examination.  All indicated testing should be conducted.

Prior to the examination, the AMC/RO must identify for the examiner any stressor or stressors that are established by the record.  Based on the examination and review of the record, the examiner should answer the following questions:

(a) Does the evidence of record clearly and unmistakably show that the Veteran had a psychiatric disorder that existed prior to her entry onto active duty?  The examiner should specifically comment on the effects of event during her childhood and familial depression.

(b) If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting psychiatric disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  Please identify any such evidence with specificity.

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear and unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).

(c) If the answer to either (a) or (b) is no, and a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record (whether by the AMC/RO or in the case of the alleged personal assault, in the examiner's opinion) was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD.  

(d) If the answer to either (a) or (b) is no, and if the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's service.  

In offering these assessments, the examiner must acknowledge and comment on the lay evidence.  A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Readjudicate the Veteran's claims on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the decision with respect to the claims remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


